DETAILED ACTION
Status of Claims
Claims 20-26 and 28-39 are pending, claim 27 is canceled. Claims 36-39 are withdrawn. Claims 20-26 and 28-35 are subject to examination on the merits.

Response to Amendments
Because the claim amendment is responsive, the previous 35 USC 112(b) rejections are withdrawn.

Response to Arguments
Applicant's arguments filed 5/2/2022 have been fully considered but they are not persuasive, as explained below.
Applicant asserts that “inner electrode 24 in BUSKE cannot extend axially until an end of the outer tubular electrode 26 without substantially frustrating its functioning principle” because “a section of [insulating tube 30] must remain for allowing formation of the discharge filaments 36” (remarks at 7). This is not persuasive for several reasons. First, applicant’s assertions appear to be counsel’s argument without evidentiary support. Second, applicant does not explain why a section of insulating tube 30 must remain for allowing formation of the discharge filaments 36. Third, applicant does not explain why the antecedent “a section of insulating tube 30 must remain for allowing formation of the discharge filaments 36” necessarily leads to the consequent that “inner electrode 24 in BUSKE cannot extend axially until an end of the outer tubular electrode 26 without substantially frustrating its functioning principle.” As explained in the Non-Final Action, the inner tubular electrode, as extended axially at least until an end of the outer tubular electrode in the working direction, would still serve the same function as before (e.g., generate electrical discharge with the outer tubular electrode), thus yielding predictable results (see 2/3/2022 Non-Final Action at para. 25). Applicant has not sufficiently rebutted this prima facie case of obviousness.
Applicant asserts that “modifying in BUSKE the relative position between the inner tubular electrode 24 and the outer tubular electrode 26 based on the teaching of KOO so that the inner tubular electrode extends axially until an end of the outer tubular electrode implies cancelling the discharge space 10 and rendering the dielectric tube 30 useless” (remarks at 7). First, this appears to be counsel’s argument without evidentiary support. Second, dielectric tube 30 would not be rendered useless as it’s still movable (see BUSKE at para. 0068, tube 30 is “displaceable along its direction of extension 68”), and the discharge space 10 would still provide a space for working gas to interact with the electrical discharge for plasma formation (see also 2/3/2022 Non-Final Action at pg. 5, first full ¶ starting with “Second, it’s unclear how the relative position . . . ”). 
Applicant asserts that “the wire to be treated in BUSKE is electrically conductive (see [0007]), explaining why the discharge space 10 formed by the dielectric tube 30 is necessary (see [0010]). The axial length of the discharge area 10 allows the plasma jet to build up intensively and thereby a more intensive treatment of the wire in the plasma jet area 6 (see [0011])” (remarks at 7-8). First, this appears to be counsel’s argument without evidentiary support. Second, it’s unclear what applicant means by “the discharge space 10 formed by the dielectric tube 30” and how this is relevant to the claims. By contrast, BUSKE’s discharge space 10 is surrounded by inner tubular electrode 24 and outer tubular electrode 26 (see fig. 1-2). Third, BUSKE’s para. 0011 does not discuss anything about the axial length of the discharge area 10, let alone the relationship between the axial length of the discharge area 10 and allowing the plasma jet to build up intensively. Rather, para. 0011 states:
[0011] The guidance of the wire through the channel out of the nozzle opening has the advantage that the wire along the Hauptausbreitungsrichtung of the Plasma beam can be passed through this. As a result, the plasma jet can act on a longer path and thus more intensively on the wire and thus effectively treat it, in particular clean it. It has been found that in this way wire speeds of up to 400 m / min. can be achieved. (Google Patents translation)
[0011] Routing the wire through the channel out of the nozzle opening has the advantage that the wire can be routed through the plasma jet along the main propagation direction thereof. As a result, the plasma jet can act on the wire over a longer distance and thus more intensively and thus treat it effectively, in particular cleaning it. It was found that wire speeds of up to 400 m/min. can be reached. (Espacenet translation)
Applicant asserts that KOO fails to teach “at least one dielectric tubular wall supports the outer tubular electrode” because coating 24 is applied to outer electrode 23 (remarks at 8). This is not persuasive for several reasons. First, the specification does not define the word “support.” Second, the word “support” has a wide variety of dictionary definitions, such as “to occupy a position by the side of” (see Oxford English Dictionary at 17), or “to constitute the lower part of (a structure)” (see Oxford English Dictionary at 19). Thus, under the broadest reasonable interpretation, “support” can be interpreted to mean being next/adjacent/attached to something, and KOO teaches a dielectric tubular wall (coating 24) supports the outer tubular electrode (electrode 23).
In conclusion, applicant has not sufficiently rebutted the prima facie case of obviousness. The art rejection is maintained.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claims 20-26 and 28-35 are rejected under 35 U.S.C. 103 as being unpatentable over BUSKE (German publication DE102012104224, as translated by Google Translate), in further view of KOO (US PGPUB 20110101862).
Regarding claim 20, BUSKE teaches a post-discharge plasma coating device (device 2 or device 62, fig. 1-2; the two devices are similar and the same reference numbers can be used for both, see para. 0066) for a wired substrate (the device is for coating a wire, para. 0007, 0022, 0026, 0067). 

    PNG
    media_image1.png
    435
    586
    media_image1.png
    Greyscale

BUSKE’s device comprises:
an inner tubular electrode (inner electrode 24 having tubular shape, fig. 1-2, para. 0059) on an inner tubular wall (tube section 30, fig. 1-2, para. 0059) for receiving the wired substrate (wire 22 travels through tube section 30, fig. 1-2, para. 0065) and a precursor (precursor can be introduced through the inlet of tube section 30, para. 0023, 0069) moving axially in a working direction (see arrow 40 in fig. 1-2, para. 0065; see also para. 0023, 0069); and
an outer tubular electrode (outer electrode 26 having tubular shape, fig. 1-2, para. 0059) coaxial with, and surrounding, the inner tubular electrode (see fig. 1-2);
wherein the inner tubular electrode and the outer tubular electrode (electrodes 24 & 26) are configured to be supplied with an electrical power source (power supply 28 for applying voltage to the electrodes, fig. 1-2, para. 0059) for producing a plasma when a plasma gas is supplied between the inner tubular electrode and the outer tubular electrode (working gas 34 is supplied into a space between the electrodes, see fig. 1-2, para. 0060) and is thereby excited (working gas 34 interacts with and becomes excited by the electrical discharge between the electrodes, thus forming plasma, para. 0060), the plasma gas flowing axially in the working direction (flowing toward and emerging from nozzle opening 12, see fig. 1-2, para. 0064) and reacting with the precursor (the precursor is supplied into the plasma to deposit a coating on the wire, see para. 0022-24, 0067-69; as explained above, the precursor can be supplied through tube section 30) in a coating area at an end of the inner tubular wall (coating area at the end of tube section 30, see annotated fig. 1 above) in the working direction (see fig. 1-2); and
wherein the inner tubular electrode (inner electrode 24) extends axially towards the coating area in the working direction (see fig. 1-2).
BUSKE does not explicitly teach: the inner tubular electrode extends axially “at least until an end of the outer tubular electrode”; “at least one dielectric tubular wall extends axially between the inner tubular electrode and the outer tubular electrode”; “wherein the at least one dielectric tubular wall supports the outer tubular electrode.”
KOO teaches a plasma device comprising an inner tubular electrode and an outer tubular electrode (e.g., electrodes 22 & 23, fig. 2-4, or electrodes 42 & 43, fig. 7), just like the present application; thus KOO is analogous. KOO teaches the two electrodes are coaxial (see abstract, fig. 1-4 & 7, para. 0073), and that the inner tubular electrode (inner electrode 22 or 42) extends axially at least until the end of the outer tubular electrode (outer electrode 23 or 43) in a working direction (inner electrode 22’s distal end may be flush with or extend beyond outer electrode 23’s distal end, para. 0075, fig. 2B-2C; fig. 7 shows the same device, see para. 0042). KOO also teaches at least one dielectric tubular wall (coating 24, which can be a dielectric layer, para. 0078-79, fig. 3-4; see also coating 50, which is substantially similar to coating 24, para. 0097, fig. 7) extends axially between the inner tubular electrode and the outer tubular electrode (see fig. 3-4, 7). KOO teaches the at least one dielectric tubular wall supports the outer tubular electrode (coating 24 supports outer electrode 23, fig. 3-4, or coating 50 supports outer electrode 43, fig. 7).
Before the effective filing date of the claimed invention, it would’ve been obvious to a person having ordinary skill in the art to modify BUSKE to incorporate (i) having the inner tubular electrode extend axially at least until an end of the outer tubular electrode in the working direction; (ii) at least one dielectric tubular wall that extends axially between the inner tubular electrode and the outer tubular electrode; (iii) the at least one dielectric tubular wall supports the outer tubular electrode (as taught by KOO), with reasonable expectation of generating plasma, for several reasons. 
First, changes in size/proportion is considered analogous, MPEP § 2144.04.IV.A., and BUSKE already teaches two coaxial electrodes that extend axially in the working direction. The inner tubular electrode, as extended axially at least until an end of the outer tubular electrode in the working direction, would still serve the same function as before (e.g., generate electrical discharge with the outer tubular electrode), thus yielding predictable results.
Second, it’s well known in the art that the inner electrode can extend axially at least until and beyond the outer electrode’s end (see KOO). It’s also well known in the art to place a dielectric tubular wall between the electrodes, wherein the dielectric tubular wall supports the outer tubular electrode (see KOO; see BUSKE at para. 0030; see the present application’s specification at para. 0004, disclosing that dielectric barrier discharge is well known in the prior art. A person having ordinary skill in the art would understand that in a dielectric barrier discharge system, the dielectric layer is placed between the electrodes). All the claimed elements were known in the prior art, and one skilled in the art could have combined the elements as claimed by known methods with no change in their respective functions, and the combination yielded nothing more than predictable results to one of ordinary skill in the art. See KSR Int’l Co. v. Teleflex Inc., 550 U.S. 398, 415-421 (2007); MPEP § 2143, A.
Regarding claim 21, the combination of BUSKE and KOO teaches the post-discharge plasma coating device according to claim 20. The combination teaches the inner tubular electrode extends axially towards the coating area beyond the end of the outer tubular electrode in the working direction (inner electrode 22’s distal end may be flush with or extend beyond outer electrode 23’s distal end, see KOO at para. 0075, fig. 2B-2C; KOO’s fig. 7 shows the same device, see para. 0042).
Regarding claim 22, the combination of BUSKE and KOO teaches the post-discharge plasma coating device according to claim 20. BUSKE teaches the coating area (see annotated fig. 1 above) is such that the plasma gas can contact directly the wired substrate (the wire is plasma coated, para. 0022-24, 0067-69).
Regarding claim 23, the combination of BUSKE and KOO teaches the post-discharge plasma coating device according to claim 20. BUSKE teaches the coating area is directly adjacent to the inner tubular wall (see annotated fig. 1 above, adjacent to tube section 30).
Regarding claim 24, the combination of BUSKE and KOO teaches the post-discharge plasma coating device according to claim 20. As explained above, the combination teaches that the inner electrode can extend axially beyond the outer electrode in the working direction. And because KOO teaches that the dielectric tubular wall (coating 24 or coating 50) can be a layer on the inner electrode (see fig. 3-4, 7), it’s reasonably expected that the dielectric tubular wall would also extend axially beyond the outer tubular electrode in the working direction.
Regarding claim 25, the combination of BUSKE and KOO teaches the post-discharge plasma coating device according to claim 20. BUSKE teaches the inner tubular electrode surrounds the inner tubular wall (inner electrode 24 surrounds tube section 30, fig. 1-2).
Regarding claim 26, the combination of BUSKE and KOO teaches the post-discharge plasma coating device according to claim 20. BUSKE teaches the inner tubular electrode extends axially along a portion of the inner tubular wall (inner electrode 24 extends along a portion of tube section 30, see fig. 1-2), and it’s reasonably expected that the portion can be up to 100% (see para. 0062, tube section 30 may insulate only the area of electrode 24; see para. 0068, tube section 30 can be displaceable along its direction of extension 68).
Regarding claim 28, the combination of BUSKE and KOO teaches the post-discharge plasma coating device according to claim 20. KOO teaches the outer tubular electrode (outer electrode 23 or 43) extends axially along a portion of the one of the at least one dielectric tubular wall (a portion of coating 24 or 50; as explained above, the at least one dielectric tubular wall extends axially beyond the outer tubular electrode in the working direction), the portion can be up to 100% (para. 0090, coating 24 can cover only a portion or all of the electrode; coating 50 is similar to coating 24).
Regarding claim 29, the combination of BUSKE and KOO teaches the post-discharge plasma coating device according to claim 20. KOO teaches the at least one dielectric tubular wall (coating 24 or coating 50) is made of a dielectric material including aluminum oxide (para. 0097, coating can be oxides of aluminum; see also para. 0079, “native metal oxide.” Aluminum oxide is also called alumina). KOO teaches that a dielectric material can be ceramic (para. 0074), which generally contains silicon dioxide. Likewise, BUSKE teaches that a dielectric material can be quartz, glass, or ceramic (abstract, para. 0016).
Regarding claim 30, the combination of BUSKE and KOO teaches the post-discharge plasma coating device according to claim 20. KOO teaches the dielectric tubular wall (coating 24 or 50) supporting the outer tubular electrode (outer electrode 23 or 43) is a first dielectric tubular wall, the device comprising a second dielectric tubular wall (second coating 24 or 50) extending between the inner tubular electrode (inner electrode 22 or 42) and the first dielectric tubular wall (see fig. 4 & 7, two layers of coating 24 or 50).
Regarding claim 31, the combination of BUSKE and KOO teaches the post-discharge plasma coating device according to claim 30. KOO teaches an annular space is provided between the first dielectric tubular wall and the second dielectric tubular wall (opening 25 between the two layers of coating 24, fig. 4; opening 45 between the two layers of coating 50, fig. 7). And BUSKE teaches the device (device 2 or 62) comprising a connector (opening 18, fig. 1-2) configured for supplying the annular space with the plasma gas for producing the plasma (working gas enters through opening 18, para. 0059-60), the connector being axially located opposite to the coating area (see annotated fig. 1 above).
Regarding claim 32, the combination of BUSKE and KOO teaches the post-discharge plasma coating device according to claim 20. BUSKE teaches the inner tubular wall is movable axially relative to the rest of the device (tube section 30 is movable, para. 0068-69). And because the coating area is at or near the outlet of tube section 30 (as explained above), moving tube section 30 would also axially displace the coating area.
Regarding claim 33, the combination of BUSKE and KOO teaches the post-discharge plasma coating device according to claim 20. BUSKE teaches the device further comprising the electrical power source (power supply 28, fig. 1-2, para. 0059) configured for supplying a pulsed or alternating high voltage (high frequency voltage, para. 0059; in fig. 1-2, reference number 28 denotes a “~” symbol, which means alternating current). BUSKE teaches that the high-voltage is applied to the electrodes (para. 0059, fig.1-2) and the outer electrode 26 is to be electrically grounded (para. 0059, fig. 1-2).
BUSKE does not explicitly teach the inner tubular electrode 24 is to be electrically grounded. But before the effective filing date of the claimed invention, it would’ve been obvious to a person having ordinary skill in the art to substitute the location of the ground so that the inner tubular electrode is electrically grounded. That’s because a person having ordinary skill in the art would understand that in an electrical circuit comprising two electrodes, either electrode can be grounded, and the simple substitution of one known element for another is likely to be obvious when predictable results are achieved. See KSR, 550 U.S. at 415-421; MPEP § 2143, B. Here, grounding the inner tubular electrode 24 would yield the predictable result of creating an electrical circuit and generating plasma.
Regarding claim 34, the combination of BUSKE and KOO teaches the post-discharge plasma coating device according to claim 33. BUSKE teaches the high-voltage (which can be high frequency or alternating, as explained above) of the electrical power source is comprised between 1 and 50 kV (para. 0019, 0047). And because BUSKE teaches supplying the same voltage and the same frequency (e.g., 1-50 kV and 1-100 kHz, para. 0019, 0047) as the present application (see Ohm’s Law for AC circuit), it’s reasonably expected that the current supplied by the electrical power source to the outer tubular electrode would also be the same, i.e., less than 1000 mA. As explained above, the inner tubular electrode is grounded.
Regarding claim 35, the combination of BUSKE and KOO teaches the post-discharge plasma coating device according to claim 20. BUSKE teaches a confinement tube (outlet pipe 42, fig. 1-2, para. 0064) surrounding the coating area (see annotated fig. 1 above).

Conclusion
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Richard Zhang whose telephone number is (571)272-3422.  The examiner can normally be reached on M-F 09:00-17:00 Eastern.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Michael Kornakov can be reached on (571) 272-1303.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



/R.Z.Z./Examiner, Art Unit 1714
/MIKHAIL KORNAKOV/Supervisory Patent Examiner, Art Unit 1714